Case: 17-13851   Date Filed: 12/04/2018   Page: 1 of 5


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-13851
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:15-cv-00360-CG-C



ANN MITCHELL,
personal representative of
the estate of Ray Anson Mitchell,

                                                              Plaintiff-Appellant,

                                      versus

CITY OF MOBILE,
STEVEN CHANDLER,
MIRANDA WILSON,

                                                           Defendants-Appellees,

PATRICK PALMER,

                                                                       Defendant.

                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                               (December 4, 2018)
               Case: 17-13851       Date Filed: 12/04/2018     Page: 2 of 5


Before WILSON, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

       Plaintiff-Appellant Ann Mitchell, proceeding pro se on behalf of the estate

of her late son, Ray Anson Mitchell, appeals the district court’s order granting

summary judgment in favor of Defendants Steven Chandler, Miranda Wilson, and

the City of Mobile, Alabama. On appeal, she contends she was prejudiced by the

negligence of her trial attorneys. In addition, she identifies, but fails to develop, a

number of issues related to the district court’s order granting summary judgment.

After review,1 we affirm.

                                    I. DISCUSSION

A. Attorney Negligence

       We generally do not consider issues that were not first raised before the

district court. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331–32

(11th Cir. 2004). Further, we have recognized that “there is no constitutional or

statutory right to effective assistance of counsel [i]n a civil case.” Mekdeci v.

Merrell Nat’l Labs., 711 F.2d 1510, 1522 (11th Cir. 1983) (quotation omitted). If

a party has been prejudiced by the negligent performance of her attorney in a civil




       1
        “We review a district court order granting summary judgment de novo, viewing the
evidence and all reasonable inferences drawn from it in the light most favorable to the
nonmoving party.” Battle v. Bd. of Regents, 468 F.3d 755, 759 (11th Cir. 2006).
                                             2
               Case: 17-13851     Date Filed: 12/04/2018    Page: 3 of 5


case, there is no relief available on appeal; rather, the party’s remedy is to bring a

malpractice suit against the attorney. Id. at 1523.

      Mitchell did not raise in the district court the issue of whether her attorneys’

negligent performance resulted in summary judgment. Thus, that issue has been

waived on appeal. See Access Now, Inc., 385 F.3d at 1331–32. Further, because

this is a civil case, Mitchell cannot seek relief on appeal for the allegedly

ineffective assistance of her trial counsel. See Mekdeci, 711 F.2d at 1523.

B. Remaining Issues

      Although we read briefs filed by pro-se litigants liberally, issues not raised

or developed in the opening brief are considered abandoned, and arguments raised

for the first time in a reply brief will not be addressed. Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008). A party fails to adequately brief an issue when she

raises it in a perfunctory manner, without supporting arguments and authority.

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014).

Further, to obtain reversal of a judgment that is based on multiple, independent

grounds, an appellant must challenge every stated ground, or we will affirm. See

Id. at 680.

      Mitchell has abandoned all issues stemming from the district court’s grant of

summary judgment by failing to develop any legal arguments in her opening brief.




                                           3
                Case: 17-13851   Date Filed: 12/04/2018    Page: 4 of 5


The section of Appellant’s Brief titled “Argument/Citations of Authority” states in

its entirety:

       In showing due diligence, it is the responsibility of the appellant to
       show just cause with reciprocity within all states. Therefore, in the
       case of Ray Anson Mitchell, a clinically diagnosed mentally ill patient
       under the court-ordered care of Alta Pointe, the state neither insured
       legal covering of his protected class from the excessive use of force
       from Mobile County Alabama law enforcement. Discrimination
       against the mentally ill with regards to appropriate agency training
       and breaches to the police department’s code of ethics were evident.
       (Exhibit J- Alabama Code Title 22-50-11 (1) (16) Health, Mental
       Health, and Environmental Control). It is unlawful to disrespect the
       constitutional, legislative, executive, judicial and state laws with
       respect to justice. It is only right to quote the laws, rules and rights
       mandated by the Alabama code. (Exhibit K – Alabama Code 22-56-4
       (b) (3) (9) (11) (13) Title Health, Mental Health, and Environmental
       Control)

Br. of Appellant at 9. Even viewed liberally, Mitchell fails to provide more than a

perfunctory and conclusory assertion that the district court erred in granting

summary judgment. See Sapuppo, 739 F.3d at 681.

       Moreover, Mitchell fails to address the grounds on which the district court’s

decision was based. For example, the district court held—among other things—

that the officers’ use of deadly force was objectively reasonable under the

circumstances, regardless of whether the officers violated departmental policy

earlier in their encounter with Ray Anson Mitchell. The district court further

concluded the officers were entitled to qualified immunity because it was not

clearly established at the time of the shooting that their actions would violate the


                                          4
              Case: 17-13851     Date Filed: 12/04/2018    Page: 5 of 5


Constitution. Mitchell provides no legal arguments, much less relevant authorities,

contradicting the district court’s conclusions on these (or any other) dispositive

issues. See id. at 680.

                                 II. CONCLUSION

      Mitchell has waived or otherwise abandoned review of all challenges to the

district court’s order granting summary judgment. We therefore affirm.

      AFFIRMED.




                                          5